United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-2329
                                 ___________

Alvin Lee Banks, Sr.,                    *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
City of St. Louis; Martin Hilliard,      *
Project 87, Inspector; Gwendolyn         * Appeal from the United States
Cherry; Anne-Marie Clark; Robert T.      * District Court for the
Harr; Jeff S. Jamieson; Waymon           * Eastern District of Missouri.
Smith; Freeman Bosley, Jr.; Clarence     *
Harmon; Kevin Dean; Valerie Mitchell; *         [UNPUBLISHED]
Kevin Jones; Lee Bates; Julius           *
Conners; Joyce Dreste; Darryl Nesbitt; *
Robert Miller; Valerie Johnson,          *
                                         *
              Appellees.                 *
                                    ___________

                        Submitted: April 4, 2000
                            Filed: April 14, 2000
                                ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
       Alvin L. Banks, Sr. appeals the District Court’s1 order granting summary
judgment to certain defendants, and dismissing the remaining defendants under Fed. R.
Civ. P. 4(m), in his 42 U.S.C. § 1983 (Supp. III 1997) action; he also appeals the denial
of his motion for reconsideration. Having carefully reviewed the record and the parties’
briefs, we affirm for the reasons expressed by the District Court. See 8th Cir. R. 47B.

      Banks&s pending motions on appeal are denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
                                           -2-